DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 269-284 in the reply filed on 19 Mar. 2021 is acknowledged.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 269-284 are rejected under 35 U.S.C. 103 as being unpatentable over Frolov et al. US 2010/0314238 A1 (hereafter Frolov).

Regarding claim 269, Frolov teaches a bubble column condenser (Fig 21), comprising:
a first stage (2101) comprising a first stage inlet (2161) in fluid communication with a source of a gas comprising a condensable fluid in a vapor phase (¶52), and a first stage outlet (2131);
wherein:
the first stage contains a liquid layer (layer shown in grey in Fig 21) comprising an amount of the condensable fluid, and
the height of the stage is 2 cm to 2 m and the length of the stage is 1 cm to 1 m (¶62, where the liquid layer height cannot be greater than the container height).
Frolov does not state the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 1.0 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid height to condenser length ratio (¶62), such as to 1.0 or lower, as an obvious matter of overlapping ranges.
The modification would result in the ratio of the height of the liquid layer within the first stage to the length of the condenser is about 1.0 or lower during substantially continuous operation.

Regarding claim 270, Frolov teaches all the limitations of claim 269. Frolov further teaches a second stage (2102) comprising a second stage inlet (2122) in fluid communication with the first stage outlet; wherein the first stage and the second stage each contain a liquid layer comprising an amount of the condensable fluid (shown in grey in Fig 21); the height of the container is 2 cm to 2 m and the length of the 
Frolov does not state wherein the ratio of the height of the liquid layer within each stage to the length of the condenser is about 1.0 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid height to condenser length ratio (¶62), such as to 1.0 or lower, as an obvious matter of overlapping ranges.
The modification wherein the ratio of the height of the liquid layer within each stage to the length of the condenser is about 1.0 or lower during substantially continuous operation.

Regarding claim 271, Frolov teaches all the limitations of claim 269. Frolov further teaches the height of the stage is 2 cm to 2 m and the length of the stage is 1 cm to 1 m (¶62, where the liquid layer height cannot be greater than the container height).
Frolov does not state wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.8 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before 
The modification would result in wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.8 or lower during substantially continuous operation.

Regarding claim 272, Frolov teaches all the limitations of claim 269. Frolov further teaches the height of the stage is 2 cm to 2 m and the length of the stage is 1 cm to 1 m (¶62, where the liquid layer height cannot be greater than the container height).
Frolov does not state wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.6 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid height to condenser length ratio (¶62), such as to 0.6 or lower, as an obvious matter of overlapping ranges.
The modification would result in wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.6 or lower during substantially continuous operation.


Frolov does not state wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.4 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid height to condenser length ratio (¶62), such as to 0.4 or lower, as an obvious matter of overlapping ranges.
The modification would result in wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.4 or lower during substantially continuous operation.

Regarding claim 274, Frolov teaches all the limitations of claim 269. Frolov further teaches the height of the stage is 2 cm to 2 m and the length of the stage is 1 cm to 1 m (¶62, where the liquid layer height cannot be greater than the container height).
Frolov does not state wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.2 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of 
The modification would result in wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.2 or lower during substantially continuous operation.

Regarding claim 275, Frolov teaches all the limitations of claim 269. Frolov further teaches the height of the stage is 2 cm to 2 m and the length of the stage is 1 cm to 1 m (¶62, where the liquid layer height cannot be greater than the container height).
Frolov does not state wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.1 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid height to condenser length ratio (¶62), such as to 0.1 or lower, as an obvious matter of overlapping ranges.
The modification would result in wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.1 or lower during substantially continuous operation.


Frolov does not state wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.05 or lower during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid height to condenser length ratio (¶62), such as to 0.05 or lower, as an obvious matter of overlapping ranges.
The modification would result in wherein the ratio of the height of the liquid layer within at least one stage to the length of the condenser is about 0.05 or lower during substantially continuous operation.

Regarding claim 277, Frolov teaches all the limitations of claim 269. Frolov further teaches wherein each stage comprises a bubble generator (2121) comprising a sparger plate comprising a plurality of holes (¶48, ¶52).

Regarding claim 278, Frolov teaches all the limitations of claim 277. Frolov further teaches wherein the plurality of holes have a diameter in the range of 0.1 to 5 mm (where 0.1 is entirely within the range of about 0.1 mm to about 50 mm).



Regarding claim 280, Frolov teaches all the limitations of claim 269. Frolov further teaches wherein the gas further comprises a non-condensable gas (¶6, ¶23).

Regarding claim 281, Frolov teaches all the limitations of claim 269. Frolov further teaches wherein the gas further comprises air (¶23).

Regarding claim 282, Frolov teaches all the limitations of claim 269. Frolov further teaches wherein the condensable fluid comprises water (¶23).

Regarding claim 283, Frolov teaches all the limitations of claim 269. Frolov further teaches wherein the bubble column condenser is configured to flow a liquid stream in a first direction (down) and a gas stream in a second (up), opposing direction (as shown in Fig 21).

Regarding claim 284, Frolov teaches a bubble column condenser (Fig 21), comprising:
a first stage (2101) comprising a first stage inlet (2161) in fluid communication with a source of a gas comprising a condensable fluid in a vapor phase (¶52), and a first stage outlet (2131);
wherein:
the first stage contains a liquid layer (layer shown in grey in Fig 21) comprising an amount of the condensable fluid, and
the height of the stage is 2 cm to 2 m (¶62, where the liquid layer height cannot be greater than the container height).
Frolov does not state wherein the first stage contains a liquid layer comprising an amount of the condensable fluid, the liquid layer having a height of less than about 0.1 m during substantially continuous operation.
MPEP §2144.05 I states that where the prior art and claimed ranges overlap, a prima facie case of obviousness exists to choose the overlapping portion of the ranges. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid height (¶62), such as to 0.1 m or lower, as an obvious matter of overlapping ranges.
The modification would result in wherein the first stage contains a liquid layer comprising an amount of the condensable fluid, the liquid layer having a height of less than about 0.1 m during substantially continuous operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776